Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, 
2A Prong 1: The limitation of selecting between a plurality of neural networks, including a first neural network and a second neural network, on the basis of at least one current operative condition of the computing device is a mental process, because the limitation merely recites selecting a neural network based on a condition of the device, which can be done in human mind or with the aid of pen and paper. 
2A Prong 2: This judicial exception is not integrated into a practical application. 
2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of the first neural network is configured to receive a first set of input data types and the second neural network is configured to receive a second set of input data types, the second set including at least one data type not included in the first set, each of the first and second neural networks is configured to generate output data of the same type and processing the sensor-originated data using at least the selected neural network is a field of use and technical environment (MPEP 2106.05(h)). The limitation of processing sensor-originated data using a computing device, the sensor-originated data representative of one or more physical quantities measured by one or more sensors is mere data gathering (MPEP 2106.05(g)). The limitation of processing the sensor-originated data using at least the selected neural network is field of use and technological environment (MPEP 2106.05(h)). The limitation of the first neural network is configured to receive a first set of input data types and the second neural network is configured to receive a second set of input data types, the second set including at least one data type not included in the first set, each of the first and second neural networks is configured to generate output data of the same type is field of use and technological environment (MPEP 2106.05(h)), as it merely recites neural networks processing input data. The limitation of processing sensor-originated data using a computing device, the sensor-originated data representative of one or more physical quantities measured by one or more sensors is field of use and technological environment (MPEP 2106.05(h)).

Regarding claim 2, the limitation of wherein processing the sensor-originated data comprises processing the sensor-originated data using a set of neural networks comprising the selected neural network is a field of use or technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, the limitation of wherein the set of neural networks comprises a plurality of neural networks connected such that an output of one neural network in the set forms an input for another neural network in the set amounts to field of use and technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, the limitation of wherein the set of neural networks comprises a sequence of neural networks including the selected neural network is a field of use or technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, the limitation of wherein the sensor-originated data comprises at least one of: image data representative of an image; audio data representative of a sound; and depth data representative of depth in an environment is a field of use or technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, the limitation of wherein at least one of: the image data comprises image feature data representative of at least one feature of the image; and the audio data comprises audio feature data representative of at least one feature of the sound is a field of use or technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, the limitation of wherein the operative condition of the computing device comprises an estimated energy usage to process the sensor-originated data using at least the selected one of the plurality of neural networks is a field of use or technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, the limitation of wherein the operative condition of the computing device comprises an estimated latency of processing the sensor-originated data using at least the selected one of the plurality of neural networks is a field of use or technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, the limitation of wherein the selecting is based on an indication that a value representative of the estimated latency has a predetermined relationship with a comparative latency value is a mental process, as selecting a method based on a value can be performed in human mind.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, the limitation of wherein the at least one operative condition of the computing device comprises an availability of at least one system resource of the computing device is a field of use or technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, the limitation of wherein the availability of the at least one system resource of the computing device comprises at least one of: a state of charge of an electric battery configured to power the computing device; an amount of available storage accessible by the computing device; an amount of processor usage available to the computing device; an amount of energy usage available to the computing device; and an amount of bandwidth available to at least one processor configured to implement at least one of the first and second neural networks is a field of use or technological environment (MPEP 2106.05(h)), because the limitation merely recites what type of system resource does the invention checks.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 12, the limitation of wherein the at least one operative condition of the computing device comprises an availability of one or more given data types is a field of use or technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 13, the limitation of wherein the at least one operative condition of the computing device comprises an indication that the set of neural networks can be utilized based on an availability of one or more given data types required by the set of neural networks is a field of use or technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 14, The limitation of based on the indication, switching subsequent processing of sensor-originated data to using at least the second neural network is a mental process, as it merely recites switching just a type of neural network used. 
The limitation of wherein the first neural network is the selected neural network is a field of use or technological environment (MPEP 2106.05(h)). The limitation of processing the sensor-originated data using at least the first neural network is also field of use and technological environment (MPEP 2106.05(h)). The limitation of obtaining an indication that the at least one data type not included in the first set is available for the processing amounts to insignificant extra-solution activity, and amounts to mere data gathering (MPEP 2106.05(g)). 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 15, 
2A Prong 1: The limitation of computing device comprising: at least one processor; storage accessible by the at least one processor, the storage configured to store sensor- originated data representative of one or more physical quantities measured by one or more sensors is a generic computer component.
The limitation of select between the plurality of neural networks on the basis of at least one current operative condition of the computing device is a mental process, because the limitation merely recites a process of selecting between different algorithms based on some operative condition, which can be done in human mind or with the aid of pen and paper. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element - computing device comprising: at least one processor; storage accessible by the at least one processor, the storage configured to store sensor- originated data representative of one or more physical quantities measured by one or more sensors. However, it amounts no more than mere instructions to apply the exception using a generic computer component. 
2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A controller is a field of use or technological environment (MPEP 2106.05(h)). The limitation of process the sensor-originated data using at least the selected neural network is a field of use or technological environment (MPEP 2106.05(h)). The limitation of wherein the at least one processor is configured to implement a plurality of neural networks including a first neural network and a second neural network configured to generate output data of the same type, wherein the first neural network is configured to receive a first set of input data types and the second neural network is configured to receive a second set of input data types, the second set including at least one data type not included in the first set; are also field of use or technological environment (MPEP 2106.05(h)), as the limitation merely recites neural networks processing inputs. 

Regarding claim 16, the controller is a generic computer component. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of configured to process the sensor-originated data using a set of neural networks comprising the selected neural network a field of use or technological environment (MPEP 2106.05(h)).

Regarding claim 17, The computing device is a generic computer component. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of wherein the set of neural networks comprises a sequence of neural networks including the selected neural network is a field of use or technological environment (MPEP 2106.05(h)).

Regarding claim 18, the limitation of wherein the operative condition of the computing device comprises an estimated energy usage to process the sensor-originated data using at least the selected one of the plurality of neural networks is a field of use or technological environment (MPEP 2106.05(h)), as it merely recites what is included in the operative condition.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 19, the limitation of wherein the controller is configured to select based on an indication is a mental process, as it merely recites a process of selecting something based on a criterion. The limitation of a value representative of the estimated energy usage has a predetermined relationship with a comparative energy usage value is also a mental process, as it merely recites a process of setting a value representative has a threshold.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 20, the limitation of configured to select based on an indication is a mental process, as it merely recites a process of selecting based on a criterion.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of wherein: the operative condition comprises an estimated energy usage, that a value representative of the estimated energy usage has a predetermined relationship with a comparative energy usage value representative of an estimated energy usage to process the sensor-originated data using a different set of neural networks, the controller and the computing device are field of use or technological environment (MPEP 2106.05(h)). The limitation of process the sensor-originated data using the set of neural networks comprising the selected neural network is field of use and technological environment (MPEP 2106.05(h)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15-17 are rejected under 35 U.S.C. 102(a) as being anticipated by Breed (US 7103460 B1).

Regarding claim 1, Breed teaches a method of processing sensor-originated data using a computing device, the sensor-originated data representative of one or more physical quantities measured by one or more sensors, and the method comprising ([Breed, column 87, line 4-32; Fig. 187] “With reference to FIG. 187, a second combination neural network 815, after data acquisition from the sensors 816, a first neural network 817 could be designed to determine whether the data from the sensors being input therein corresponds to data obtained during normal operation of the components. If so, the output from this first neural network 817 would be an indication of normal vehicular operation (possibly displayed to the driver) and which would cause the system to obtain new data 816 at a preset time interval or upon occurrence of a condition. If not, the existence of abnormal operation of at least one component is indicated (as well as a possible condition of entry of bad data).” [Breed, column 107, line 14-36] the paragraph teaches the inputs coming from a temperature sensor and a sound sensor, which are physical quantities): 
selecting between a plurality of neural networks, including a first neural network and a second neural network, on the basis of at least one current operative condition of the computing device ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.” Any of the neural network 819, 820, 821 can be the first or the second neural network
[Breed, column 240, line 50-64] “In another embodiment of the component diagnostic system discussed above, at least one sensor detects a signal containing information as to whether the component is operating normally or abnormally and outputs a corresponding electrical signal. A processor or other computing device is coupled to the sensor(s) for receiving and processing the electrical signal(s) and for determining if the component is operating abnormally based thereon. The processor preferably comprises or embodies a pattern recognition algorithm for analyzing a pattern within the signal detected by each sensor. An output device (or multiple output devices) is coupled to the processor for affecting another system within the vehicle if the component is operating abnormally. The other system may be a display as mentioned above or a warning device.” Teaches the vehicle itself can be interpreted as a computing device, as they contains processors coupled to the sensors and memory); 
processing the sensor-originated data using at least the selected neural network, wherein: each of the first and second neural networks is configured to generate output data of the same type ([Breed, column 87, line 19-23] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component.” All the neural networks 819, 820, 821 outputs the indication of abnormal operations); and 
the first neural network is configured to receive a first set of input data types and the second neural network is configured to receive a second set of input data types, the second set including at least one data type not included in the first set ([Breed, column 87, line 4-32; Fig. 187] “With reference to FIG. 187, a second combination neural network 815, after data acquisition from the sensors 816, a first neural network 817 could be designed to determine whether the data from the sensors being input therein corresponds to data obtained during normal operation of the components. If so, the output from this first neural network 817 would be an indication of normal vehicular operation (possibly displayed to the driver) and which would cause the system to obtain new data 816 at a preset time interval or upon occurrence of a condition. If not, the existence of abnormal operation of at least one component is indicated (as well as a possible condition of entry of bad data). The combination neural network 815 includes a second neural network 818 which receives the data and is trained to output an indication of which component is operating abnormally. Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818.” The neural network 819 only takes care of tire problem input. The neural network 820 only takes care of brake problem which implies each network is designed for a specific data type).

Regarding claim 2, Breed teaches wherein processing the sensor-originated data comprises processing the sensor-originated data using a set of neural networks comprising the selected neural network ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.”).

Regarding claim 3, Breed teaches wherein the set of neural networks comprises a plurality of neural networks connected such that an output of one neural network in the set forms an input for another neural network in the set ([Breed, column 87, line 4-32; Fig. 187] “With reference to FIG. 187, a second combination neural network 815, after data acquisition from the sensors 816, a first neural network 817 could be designed to determine whether the data from the sensors being input therein corresponds to data obtained during normal operation of the components. If so, the output from this first neural network 817 would be an indication of normal vehicular operation (possibly displayed to the driver) and which would cause the system to obtain new data 816 at a preset time interval or upon occurrence of a condition. If not, the existence of abnormal operation of at least one component is indicated (as well as a possible condition of entry of bad data). The combination neural network 815 includes a second neural network 818 which receives the data and is trained to output an indication of which component is operating abnormally. Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component.” The first neural network 817 and the second neural network 818, additional neural networks 819, 820, 821 of the FIG. 187 corresponds to the neural network connected.).

Regarding claim 4, Breed teaches wherein the set of neural networks comprises a sequence of neural networks including the selected neural network ([Breed, column 87, line 4-32; Fig. 187] “With reference to FIG. 187, a second combination neural network 815, after data acquisition from the sensors 816, a first neural network 817 could be designed to determine whether the data from the sensors being input therein corresponds to data obtained during normal operation of the components. If so, the output from this first neural network 817 would be an indication of normal vehicular operation (possibly displayed to the driver) and which would cause the system to obtain new data 816 at a preset time interval or upon occurrence of a condition. If not, the existence of abnormal operation of at least one component is indicated (as well as a possible condition of entry of bad data). The combination neural network 815 includes a second neural network 818 which receives the data and is trained to output an indication of which component is operating abnormally. Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component.” The first neural network 817 and the second neural network 818, additional neural networks 819, 820, 821 of the FIG. 187 corresponds to the neural network sequentially connected.).

Regarding claim 5, The method according to claim 1, wherein the sensor-originated data comprises at least one of: image data representative of an image; audio data representative of a sound; and depth data representative of depth in an environment ([Breed, column 13, line 31-45] “From the above discussion, there is clearly a need to monitor vehicle tire pressures. One solution is to continuously monitor the pressure and perhaps the temperature in the tire. Pressure loss can be automatically detected in two ways: by directly measuring air pressure within the tire or by indirect tire rotation methods. Various indirect methods are based on the number of revolutions each tire makes over an extended period of time through the ABS system and others are based on monitoring the frequency changes in the sound emitted by the tire. In the direct detection case, a sensor is mounted into each wheel or tire assembly, each with its own identity. An on-board computer collects the signals, processes and displays the data and triggers a warning signal in the case of pressure loss.”).

Regarding claim 6, Breed teaches wherein at least one of: the image data comprises image feature data representative of at least one feature of the image; and the audio data comprises audio feature data representative of at least one feature of the sound ([Breed, column 13, line 31-45] “From the above discussion, there is clearly a need to monitor vehicle tire pressures. One solution is to continuously monitor the pressure and perhaps the temperature in the tire. Pressure loss can be automatically detected in two ways: by directly measuring air pressure within the tire or by indirect tire rotation methods. Various indirect methods are based on the number of revolutions each tire makes over an extended period of time through the ABS system and others are based on monitoring the frequency changes in the sound emitted by the tire. In the direct detection case, a sensor is mounted into each wheel or tire assembly, each with its own identity. An on-board computer collects the signals, processes and displays the data and triggers a warning signal in the case of pressure loss.”).

Regarding claim 15, Breed teaches a computing device comprising: at least one processor; storage accessible by the at least one processor, the storage configured to store sensor- originated data representative of one or more physical quantities measured by one or more sensors ([Breed, column 240, line 50-64] “In another embodiment of the component diagnostic system discussed above, at least one sensor detects a signal containing information as to whether the component is operating normally or abnormally and outputs a corresponding electrical signal. A processor or other computing device is coupled to the sensor(s) for receiving and processing the electrical signal(s) and for determining if the component is operating abnormally based thereon. The processor preferably comprises or embodies a pattern recognition algorithm for analyzing a pattern within the signal detected by each sensor. An output device (or multiple output devices) is coupled to the processor for affecting another system within the vehicle if the component is operating abnormally. The other system may be a display as mentioned above or a warning device.”
[Breed, column 197, line 37 – 45] “The occupant sensing system 415, crash sensors 416, vehicle sensors 417, and environment sensors 418 can all be coupled to a communications device 419 which may contain a memory unit and appropriate electrical hardware to communicate with all of the sensors, process data from the sensors, and transmit data from the sensors. The memory unit could be useful to store data from the sensors, updated periodically, so that such information could be transmitted at set time intervals.” Teaches the memory); 
wherein the at least one processor is configured to implement a plurality of neural networks including a first neural network and a second neural network configured to generate output data of the same type ([Breed, column 87, line 19-23] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component.” All the neural networks 819, 820, 821 outputs the indication of abnormal operations), 
wherein the first neural network is configured to receive a first set of input data types and the second neural network is configured to receive a second set of input data types, the second set including at least one data type not included in the first set ([Breed, column 87, line 4-32; Fig. 187] “With reference to FIG. 187, a second combination neural network 815, after data acquisition from the sensors 816, a first neural network 817 could be designed to determine whether the data from the sensors being input therein corresponds to data obtained during normal operation of the components. If so, the output from this first neural network 817 would be an indication of normal vehicular operation (possibly displayed to the driver) and which would cause the system to obtain new data 816 at a preset time interval or upon occurrence of a condition. If not, the existence of abnormal operation of at least one component is indicated (as well as a possible condition of entry of bad data). The combination neural network 815 includes a second neural network 818 which receives the data and is trained to output an indication of which component is operating abnormally. Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818.” The neural network 819 only takes care of tire problem input. The neural network 820 only takes care of brake problem.); and 
a controller configured to: select between the plurality of neural networks on the basis of at least one current operative condition of the computing device ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.” Any of the neural network 819, 820, 821 can be the first or the second neural network); and 
process the sensor-originated data using at least the selected neural network ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.” Any of the neural network 819, 820, 821 can be the first or the second neural network).

Regarding claim 16, Breed teaches wherein the controller is configured to process the sensor-originated data using a set of neural networks comprising the selected neural network ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.”).

Regarding claim 17, Breed teaches wherein the set of neural networks comprises a sequence of neural networks including the selected neural network ([Breed, column 87, line 4-32; Fig. 187] “With reference to FIG. 187, a second combination neural network 815, after data acquisition from the sensors 816, a first neural network 817 could be designed to determine whether the data from the sensors being input therein corresponds to data obtained during normal operation of the components. If so, the output from this first neural network 817 would be an indication of normal vehicular operation (possibly displayed to the driver) and which would cause the system to obtain new data 816 at a preset time interval or upon occurrence of a condition. If not, the existence of abnormal operation of at least one component is indicated (as well as a possible condition of entry of bad data). The combination neural network 815 includes a second neural network 818 which receives the data and is trained to output an indication of which component is operating abnormally. Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component.” The first neural network 817 and the second neural network 818, additional neural networks 819, 820, 821 of the FIG. 187 corresponds to the neural network connected.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 7103460 B1) in view of SAVVIDES (US 20180053091 A1).

Regarding claim 10, Breed teaches the method according to claim 1. 
However, Breed does not specifically teach wherein the at least one operative condition of the computing device comprises an availability of at least one system resource of the computing device.
SAVVIDES teaches wherein the at least one operative condition of the computing device comprises an availability of at least one system resource of the computing device ([SAVVIDES, 0018] “Embodiments of the present disclosure include systems and methods for selecting, training, and compressing neural networks to be operable on embedded systems, such as cameras. In certain embodiments, neural networks may be too large and too resource demanding to be utilized on systems with low power consumption, low processing power, and low memory capacity. By selecting networks based on system conditions and subsequently compressing the networks after training, the networks may be sufficiently compressed to enable operation in real or near real time on embedded systems. Moreover, in embodiments, the networks may be operated slower than real time, but still faster than an uncompressed neural network. In embodiments, the neural network is selected from a library of networks, for example, a library of networks that has proven effective or otherwise useful for a given application. The selection is based on one or more parameters of the embedded system, such as processing speed, memory capacity, power consumption, intended application, or the like. Initial selection may return one or more networks that satisfy the one or more parameters.” The memory capacity corresponds to the availability of at least one system resource.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Breed and SAVVIDES to use the method of wherein the at least one operative condition of the computing device comprises an availability of at least one system resource of the computing device of SAVVIDES to implement the machine learning system of Breed. The suggestion and/or motivation to do so is to improve the efficiency of the method, as processing input data using the network that is less resource demanding makes the entire process faster.

Regarding claim 11, Breed in view of SAVVIDES teaches wherein the availability of the at least one system resource of the computing device comprises at least one of: a state of charge of an electric battery configured to power the computing device; an amount of available storage accessible by the computing device; an amount of processor usage available to the computing device; an amount of energy usage available to the computing device; and an amount of bandwidth available to at least one processor configured to implement at least one of the first and second neural networks ([SAVVIDES, 0018] “Embodiments of the present disclosure include systems and methods for selecting, training, and compressing neural networks to be operable on embedded systems, such as cameras. In certain embodiments, neural networks may be too large and too resource demanding to be utilized on systems with low power consumption, low processing power, and low memory capacity. By selecting networks based on system conditions and subsequently compressing the networks after training, the networks may be sufficiently compressed to enable operation in real or near real time on embedded systems. Moreover, in embodiments, the networks may be operated slower than real time, but still faster than an uncompressed neural network. In embodiments, the neural network is selected from a library of networks, for example, a library of networks that has proven effective or otherwise useful for a given application. The selection is based on one or more parameters of the embedded system, such as processing speed, memory capacity, power consumption, intended application, or the like. Initial selection may return one or more networks that satisfy the one or more parameters.” The memory capacity corresponds to the availability of at least one system resource.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Breed and SAVVIDES to use the method of wherein the at least one operative condition of the computing device comprises an availability of at least one system resource of the computing device of SAVVIDES to implement the machine learning system of Breed. The suggestion and/or motivation to do so is to improve the efficiency of the method, as processing input data using the network that is less resource demanding makes the entire process faster.

Claim(s) 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 7103460 B1) in view of SAVVIDES (US 20180053091 A1) and further in view of Yang (Yang et al, 2017, “A Method to Estimate the Energy Consumption of Deep Neural Networks”).
	
Regarding claim 7, Breed teaches processing sensor-originated data to selecting one of the plurality of neural networks ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.” Any of the neural network 819, 820, 821 can be the first or the second neural network.).
Breed does not specifically teach wherein the operative condition of the computing device comprises an estimated energy usage.
SAVVIDES teaches wherein the operative condition of the computing device comprises an energy usage ([SAVVIDES, 0018] “Embodiments of the present disclosure include systems and methods for selecting, training, and compressing neural networks to be operable on embedded systems, such as cameras. In certain embodiments, neural networks may be too large and too resource demanding to be utilized on systems with low power consumption, low processing power, and low memory capacity. By selecting networks based on system conditions and subsequently compressing the networks after training, the networks may be sufficiently compressed to enable operation in real or near real time on embedded systems. Moreover, in embodiments, the networks may be operated slower than real time, but still faster than an uncompressed neural network. In embodiments, the neural network is selected from a library of networks, for example, a library of networks that has proven effective or otherwise useful for a given application. The selection is based on one or more parameters of the embedded system, such as processing speed, memory capacity, power consumption, intended application, or the like. Initial selection may return one or more networks that satisfy the one or more parameters.” Selecting neural network based on energy usage is taught by SAVVIDES, but not ‘estimated’ energy usage.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Breed and SAVVIDES to use the method of wherein the at least one operative condition of the computing device comprises an availability of at least one system resource of the computing device of SAVVIDES to implement the machine learning system of Breed. The suggestion and/or motivation to do so is to improve the efficiency of the method, as processing input data using the network that is less resource demanding makes the entire process faster.
	However, Breed in view of SAVVIDES does not specifically teach the estimation of energy usage of a neural network.
	Yang teaches the estimation of energy usage of a neural network ([Yang, page 4, left column, the last paragraph – right column, the 1st paragraph; Fig. 6] “Table I compares the estimated energy using the simulator versus the analytical method on AlexNet [5] and GoogLeNet [6]. The result shows that the difference is within 3% and the analytical method can be used as a fast alternative to the simulator. B. Tool Usage The tool takes three inputs for each layer: 1) the shape configuration of the layer, 2) the number of non-zero values in the filters and the feature maps and 3) the bitwidths of the filters and the feature maps. The output is a per-layer energy breakdown and we can further decompose the total data energy into the data energy of the three data types. For example, Fig. 6 shows the estimated energy of AlexNet using the online tool.” Yang teaches the estimating energy usage of a neural network, which is not taught by SAVVIDES. It is obvious to use the estimated energy usage to select a neural network).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Breed, SAVVIDES, and Yang to use the method of estimating energy usage of a neural network of Yang to implement the machine learning system of Breed and SAVVIDES. The suggestion and/or motivation to do so is to improve the efficiency of the method, as estimation of energy usage of neural network is needed to compare the efficiency of each of the neural network.

Regarding claim 18, Breed in view of SAVVIDES teaches to process the sensor-originated data using at least the selected one of the plurality of neural networks ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.” Any of the neural network 819, 820, 821 can be the first or the second neural network).
However, Breed does not specifically teach wherein the operative condition of the computing device comprises an estimated energy usage. 
SAVVIDES teaches wherein the operative condition of the computing device comprises an energy usage ([SAVVIDES, 0018] “Embodiments of the present disclosure include systems and methods for selecting, training, and compressing neural networks to be operable on embedded systems, such as cameras. In certain embodiments, neural networks may be too large and too resource demanding to be utilized on systems with low power consumption, low processing power, and low memory capacity. By selecting networks based on system conditions and subsequently compressing the networks after training, the networks may be sufficiently compressed to enable operation in real or near real time on embedded systems. Moreover, in embodiments, the networks may be operated slower than real time, but still faster than an uncompressed neural network. In embodiments, the neural network is selected from a library of networks, for example, a library of networks that has proven effective or otherwise useful for a given application. The selection is based on one or more parameters of the embedded system, such as processing speed, memory capacity, power consumption, intended application, or the like. Initial selection may return one or more networks that satisfy the one or more parameters.” SAVVIDES teaches selecting a neural network based on the energy usage, but not estimated energy usage.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Breed and SAVVIDES to use the method of wherein the at least one operative condition of the computing device comprises an availability of at least one system resource of the computing device of SAVVIDES to implement the machine learning system of Breed. The suggestion and/or motivation to do so is to improve the efficiency of the method, as processing input data using the network that is less resource demanding makes the entire process faster.
However, Breed in view of SAVVIDES does not specifically teach estimation of energy usage.
Yang teaches estimation of energy usage ([Yang, page 4, left column, the last paragraph – right column, the 1st paragraph; Fig. 6] “Table I compares the estimated energy using the simulator versus the analytical method on AlexNet [5] and GoogLeNet [6]. The result shows that the difference is within 3% and the analytical method can be used as a fast alternative to the simulator. B. Tool Usage The tool takes three inputs for each layer: 1) the shape configuration of the layer, 2) the number of non-zero values in the filters and the feature maps and 3) the bitwidths of the filters and the feature maps. The output is a per-layer energy breakdown and we can further decompose the total data energy into the data energy of the three data types. For example, Fig. 6 shows the estimated energy of AlexNet using the online tool.” It is obvious to use the estimated energy usage that is taught by Yang to select a neural network which is taught by SAVVIDES.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Breed, SAVVIDES, and Yang to use the method of estimating energy usage of a neural network of Yang to implement the machine learning system of Breed and SAVVIDES. The suggestion and/or motivation to do so is to improve the efficiency of the method, as estimation of energy usage of neural network is needed to compare the efficiency of each of the neural network.

Regarding claim 19, Breed in view of SAVVIDES teaches wherein the controller is configured to select based on an indication that a value representative of the energy usage has a predetermined relationship with a comparative energy usage value ([SAVVIDES, 0018] “The selection is based on one or more parameters of the embedded system, such as processing speed, memory capacity, power consumption, intended application, or the like. Initial selection may return one or more networks that satisfy the one or more parameters.” SAVVIDES teaches selecting a neural network based on the energy usage, but not estimated energy usage.
[SAVVIDES, 0027] “FIG. 3 is a method 50 for data and model compression. The method 50 enables the network (e.g., CNN, fully connected network, neural network, etc.) to be selected, trained, and compressed to enable operation on the embedded system 10. For example, a selection step enables selection of a reduced size network (block 52). As will be described below, the selection step reduces the size of the network by removing layers, removing kernels, or both. That is, the selection step may review parameters of the embedded system 10, such as processor speed, available memory, etc. and determine one or more networks which may operate within the constraints of the embedded system 10. That is, the parameters of the embedded system 10 (e.g., speed, accuracy, size, etc.) may be utilized to develop one or more thresholds to constrain selection of the network.” The threshold corresponds to the predetermined relationship with a comparative energy usage value.).
However, Breed in view of SAVVIDES does not specifically teach estimated energy usage.
Yang teaches estimated energy usage ([Yang, page 4, left column, the last paragraph – right column, the 1st paragraph; Fig. 6] “Table I compares the estimated energy using the simulator versus the analytical method on AlexNet [5] and GoogLeNet [6]. The result shows that the difference is within 3% and the analytical method can be used as a fast alternative to the simulator. B. Tool Usage The tool takes three inputs for each layer: 1) the shape configuration of the layer, 2) the number of non-zero values in the filters and the feature maps and 3) the bitwidths of the filters and the feature maps. The output is a per-layer energy breakdown and we can further decompose the total data energy into the data energy of the three data types. For example, Fig. 6 shows the estimated energy of AlexNet using the online tool.” It is obvious to use the estimated energy usage that is taught by Yang to select a neural network which is taught by SAVVIDES.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Breed, SAVVIDES, and Yang to use the method of estimating energy usage of a neural network of Yang to implement the machine learning system of Breed and SAVVIDES. The suggestion and/or motivation to do so is to improve the efficiency of the method, as estimation of energy usage of neural network is needed to compare the efficiency of each of the neural network.

Regarding claim 20, Breed teaches wherein: the operative condition of the computing device comprises process the sensor-originated data using the set of neural networks comprising the selected neural network ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.” Any of the neural network 819, 820, 821 can be the first or the second neural network); and 
However, Breed does not specifically teach the controller is configured to select based on an indication that a value representative of the estimated energy usage has a predetermined relationship with a comparative energy usage value representative of an estimated energy usage to process the sensor-originated data using a different set of neural networks.
SAVVIDES teaches the controller is configured to select based on an indication that a value representative of the estimated energy usage has a predetermined relationship with a comparative energy usage value representative of an estimated energy usage to process the sensor-originated data using a different set of neural networks ([SAVVIDES, 0018] “Embodiments of the present disclosure include systems and methods for selecting, training, and compressing neural networks to be operable on embedded systems, such as cameras. In certain embodiments, neural networks may be too large and too resource demanding to be utilized on systems with low power consumption, low processing power, and low memory capacity. By selecting networks based on system conditions and subsequently compressing the networks after training, the networks may be sufficiently compressed to enable operation in real or near real time on embedded systems. Moreover, in embodiments, the networks may be operated slower than real time, but still faster than an uncompressed neural network. In embodiments, the neural network is selected from a library of networks, for example, a library of networks that has proven effective or otherwise useful for a given application. The selection is based on one or more parameters of the embedded system, such as processing speed, memory capacity, power consumption, intended application, or the like. Initial selection may return one or more networks that satisfy the one or more parameters.” The camera corresponds to the sensor.).
However, Breed in view of SAVVIDES does not specifically teach estimating energy usage of neural networks.
Yang teaches estimated energy usage of neural networks. ([Yang, page 4, left column, the last paragraph – right column, the 1st paragraph; Fig. 6] “Table I compares the estimated energy using the simulator versus the analytical method on AlexNet [5] and GoogLeNet [6]. The result shows that the difference is within 3% and the analytical method can be used as a fast alternative to the simulator. B. Tool Usage The tool takes three inputs for each layer: 1) the shape configuration of the layer, 2) the number of non-zero values in the filters and the feature maps and 3) the bitwidths of the filters and the feature maps. The output is a per-layer energy breakdown and we can further decompose the total data energy into the data energy of the three data types. For example, Fig. 6 shows the estimated energy of AlexNet using the online tool.”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Breed, SAVVIDES, and Yang to use the method of estimating energy usage of a neural network of Yang to implement the machine learning system of Breed and SAVVIDES. The suggestion and/or motivation to do so is to improve the efficiency of the method, as estimation of energy usage of neural network is needed to compare the efficiency of each of the neural network.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 7103460 B1) in view of SAVVIDES (US 20180053091 A1) and further in view of Beltman (US 20190050318 A1).

Regarding claim 8, Breed teaches processing the sensor-originated data using at least the selected one of the plurality of neural networks ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.” Any of the neural network 819, 820, 821 can be the first or the second neural network).
Breed does not specifically teach wherein the operative condition of the computing device comprises an estimated latency of neural network. 
SAVVIDES teaches wherein the operative condition of the computing device comprises a latency of neural network ([SAVVIDES, 0018] “Embodiments of the present disclosure include systems and methods for selecting, training, and compressing neural networks to be operable on embedded systems, such as cameras. In certain embodiments, neural networks may be too large and too resource demanding to be utilized on systems with low power consumption, low processing power, and low memory capacity. By selecting networks based on system conditions and subsequently compressing the networks after training, the networks may be sufficiently compressed to enable operation in real or near real time on embedded systems. Moreover, in embodiments, the networks may be operated slower than real time, but still faster than an uncompressed neural network. In embodiments, the neural network is selected from a library of networks, for example, a library of networks that has proven effective or otherwise useful for a given application. The selection is based on one or more parameters of the embedded system, such as processing speed, memory capacity, power consumption, intended application, or the like. Initial selection may return one or more networks that satisfy the one or more parameters.” The processing speed corresponds to the latency, as the latency means the delayed time between the input and the inference output.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would
have been obvious, having the teachings of Breed and SAVVIDES to use the method of wherein the at least one operative condition of the computing device comprises an availability of at least one system resource of the computing device of SAVVIDES to implement the machine learning system of Breed. The suggestion and/or motivation to do so is to improve the efficiency of the method, as processing input data using the network that is less resource demanding makes the entire process faster.
However, Breed in view of SAVVIDES does not specifically teach estimating latency of a neural network.
Beltman teaches estimating latency of a neural network ([Beltman, 0023] “… For example, higher level processed data from the processing units may be obtained using convolutional neural network (CNN) and/or deep neural network (DNN) computer vision algorithms on raw data obtained from one or more cameras of the cars or other agents. In addition to raw data and high-level processing information, the one or more processing units also may transmit the actual and/or predicted latency data pertaining to latency of obtaining the raw data and/or the latency of the higher-level processing, for example based on updated estimates over time. The latency data may be based on algorithms or logic implemented by the processing units via latency extraction processing unit 218 and/or latency extraction processing unit 218 which may be realized as computer or machine code executed by the processing units, and/or by circuits built into or otherwise coupled with the processing units.” The higher level processing comprises the DNN algorithm, and obtaining predicted latency is taught by Beltman. It is obvious that selecting a neural network based on latency taught by SAVVIDES involves the estimated latency taught by Beltman).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Breed, SAVVIDES, and Beltman to use the method of estimating latency of neural network of Beltman to implement the machine learning system of Breed and SAVVIDES. The suggestion and/or motivation to do so is to improve the efficiency of the method, as a neural network with less latency processes the input data faster.

Regarding claim 9, Breed in view of SAVVIDES teaches wherein the selecting is based on an indication that a value representative of the latency has a predetermined relationship with a comparative latency value ([SAVVIDES, 0030] “In the illustrated embodiment, the speed of the network is also evaluated (block 74). For example, there may be a threshold speed that the algorithm compares to the networks in the library of networks. In certain embodiments, the threshold speed is no more than a threshold number of frames per second, such as 5-15 frames per second. In certain embodiments, characteristics of the network may be plotted against the speed.” The threshold corresponds to the predetermined relationship with a comparative latency value.).
However, Breed in view of SAVVIDES does not specifically teach estimated latency of a neural network.
Beltman teaches estimating latency of a neural network ([Beltman, 0023] “… For example, higher level processed data from the processing units may be obtained using convolutional neural network (CNN) and/or deep neural network (DNN) computer vision algorithms on raw data obtained from one or more cameras of the cars or other agents. In addition to raw data and high-level processing information, the one or more processing units also may transmit the actual and/or predicted latency data pertaining to latency of obtaining the raw data and/or the latency of the higher-level processing, for example based on updated estimates over time. The latency data may be based on algorithms or logic implemented by the processing units via latency extraction processing unit 218 and/or latency extraction processing unit 218 which may be realized as computer or machine code executed by the processing units, and/or by circuits built into or otherwise coupled with the processing units.” The higher level processing comprises the DNN algorithm, and obtaining predicted latency is taught by Beltman. It is obvious that selecting a neural network based on comparative latency taught by SAVVIDES involves the estimated latency taught by Beltman).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Breed, SAVVIDES, and Beltman to use the method of estimating latency of neural network of Beltman to implement the machine learning system of Breed and SAVVIDES. The suggestion and/or motivation to do so is to improve the efficiency of the method, as a neural network with less latency processes the input data faster.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 7103460 B1) in view of CHEUNG (US 20210056413 A1).

Regarding claim 12, Breed teaches the at least one operative condition of the computing device ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.” Any of the neural network 819, 820, 821 can be the first or the second neural network.).
However, Breed does not specifically teach the condition comprises an availability of one or more given data types.
CHEUNG teaches condition comprises an availability of one or more given data types ([CHEUNG, 0047] “The inventions of the present disclosure are further premised on inputting of the pre-processed data into neural networks of different neural architectures selected for optimally extracting predictive feature representations from the different data types. For example, a first data type is pre-processed and inputted into a first neural network for extracting predictive feature representations from the first data type, a second data type is pre-processed and inputted into a second neural network for extracting predictive feature representations from the second data type, and a third data type is pre-processed and inputted into a third neural network for extracting predictive feature representations from the third data type, where the three (3) neural networks have different neural architectures (e.g., the neural networks include different types of neural networks or the neural networks include different versions of the same type of neural network”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Breed and CHEUNG to use the condition comprises an availability of one or more given data types of CHEUNG to implement the machine learning system of Breed. The suggestion and/or motivation to do so is to improve the efficiency of the method, as it is faster to process the input data with specific data type with a neural network that processes matching data type.

Regarding claim 13, Breed teaches the at least one operative condition of the computing device ([Breed, column 87, line 20-32] “Depending on which component is determined to be operating abnormally, data is provided to one of a plurality of additional neural networks 819, 820, 821, each of which is trained to output an indication of the specific manner of abnormal operation of a specific component. Thus, neural network 819 is designed to be used only when a problem with the tires of the vehicle is output from neural network 818, neural network 820 is designed to be used only when a problem with the brakes of the vehicle is output from neural network 818, and neural network 821 is designed to be used only when a problem with the coolant system of the vehicle is output from neural network 818. Only three neural networks 819, 820, 821 are shown, but there could be one trained for each component or set of like components.” Any of the neural network 819, 820, 821 can be the first or the second neural network.).
However, Breed does not specifically teach condition comprises an indication that the set of neural networks can be utilized based on an availability of one or more given data types required by the set of neural networks.
CHEUNG teaches condition comprises an indication that the set of neural networks can be utilized based on an availability of one or more given data types required by the set of neural networks ([CHEUNG, 0047] “The inventions of the present disclosure are further premised on inputting of the pre-processed data into neural networks of different neural architectures selected for optimally extracting predictive feature representations from the different data types. For example, a first data type is pre-processed and inputted into a first neural network for extracting predictive feature representations from the first data type, a second data type is pre-processed and inputted into a second neural network for extracting predictive feature representations from the second data type, and a third data type is pre-processed and inputted into a third neural network for extracting predictive feature representations from the third data type, where the three (3) neural networks have different neural architectures (e.g., the neural networks include different types of neural networks or the neural networks include different versions of the same type of neural network.” CHEUNG teaches pre-processing and extracting predictive feature representations from the different data types, which corresponds to the indication of availability of one or more data types.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Breed and CHEUNG to use the condition comprises an availability of one or more given data types of CHEUNG to implement the machine learning system of Breed. The suggestion and/or motivation to do so is to improve the efficiency of the method, as it is faster to process the input data with specific data type with a neural network that processes matching data type.

Regarding claim 14, Breed teaches the method according to claim 1, wherein the first neural network is the selected neural network, the method comprising: processing the sensor-originated data using at least the first neural network ([Breed, column 87, line 4-32; Fig. 187] “With reference to FIG. 187, a second combination neural network 815, after data acquisition from the sensors 816, a first neural network 817 could be designed to determine whether the data from the sensors being input therein corresponds to data obtained during normal operation of the components. If so, the output from this first neural network 817 would be an indication of normal vehicular operation (possibly displayed to the driver) and which would cause the system to obtain new data 816 at a preset time interval or upon occurrence of a condition. If not, the existence of abnormal operation of at least one component is indicated (as well as a possible condition of entry of bad data).” [Breed, column 107, line 14-36] the paragraph teaches the inputs coming from a temperature sensor and a sound sensor, which are physical quantities). 
However, Breed does not specifically teach obtaining an indication that the at least one data type not included in the first set is available for the processing; and based on the indication, switching subsequent processing of sensor-originated data to using at least the second neural network.
CHEUNG teaches obtaining an indication that the at least one data type not included in the first set is available for the processing; and based on the indication, switching subsequent processing of sensor-originated data to using at least the second neural network ([CHEUNG, 0047] “The inventions of the present disclosure are further premised on inputting of the pre-processed data into neural networks of different neural architectures selected for optimally extracting predictive feature representations from the different data types. For example, a first data type is pre-processed and inputted into a first neural network for extracting predictive feature representations from the first data type, a second data type is pre-processed and inputted into a second neural network for extracting predictive feature representations from the second data type, and a third data type is pre-processed and inputted into a third neural network for extracting predictive feature representations from the third data type, where the three (3) neural networks have different neural architectures (e.g., the neural networks include different types of neural networks or the neural networks include different versions of the same type of neural network.” CHEUNG teaches pre-processing and extracting predictive feature representations from the different data types, which corresponds to the indication of availability of one or more data types.).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Breed and CHEUNG to use the condition comprises an availability of one or more given data types of CHEUNG to implement the machine learning system of Breed. The suggestion and/or motivation to do so is to improve the efficiency of the method, as it is faster to process the input data with specific data type with a neural network that processes matching data type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding plurality of networks to process plurality of inputs.
US-20220101100-A1
US-20180247107-A1
US-20180284758-A1
US-20150350050-A1
US-10140572-B2
US-10268951-B2
US-20100229016-A1
US-11130422-B1
US-20220101100-A1
US-20140177476-A1
US-20150100438-A1
Tso & Yau, 2007, "Predicting electricity energy consumption: A comparison of regression analysis, decision tree and neural networks" 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached on M-F 7:30AM – 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN KWON/
Patent Examiner, Art Unit 2127

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127